DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nie et al., US 2021/0112711 A1 in view of Elgh, US 2019/0359116 A1.
Regarding claim 1, Nie discloses “A walk-behind mower comprising: a mower deck (122, Fig. 2); a plurality of wheels rotatably coupled to the mower deck (seen in Fig. 2), the plurality of wheels configured to move the walk-behind mower over a support surface in a forward direction and a rearward direction (seen in Fig. 4); a head (121 and 1213, Fig. 5) coupled to the mower deck, the head configured to store at least one battery pack (1237, Fig. 17; seen in Fig. 16); and a plurality of light sources (1241, Fig. 4) coupled to at least one of the mower deck and the head (light sources coupled to the head, ¶ [0054]), the plurality of light sources configured to project light through a continuous illumination angle about the walk-behind mower (¶ [0054]).”
However, Nie does not explicitly disclose “the illumination angle extending along an arc from the forward direction toward the rearward direction, the illumination angle being at least 90 degrees”
Elgh discloses a mower with additional light sources that have an overall illumination angle that extends along an arc from the forward direction toward the rearward direction, the illumination angle being at least 90 degrees (204, Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to include additional light sources that have an overall illumination angle that extends along an arc from the forward direction toward the rearward direction, the illumination angle being at least 90 degrees, to the mower as taught by Nie, for illuminating a wider area to see obstacles or objects that are on the sides of the mower (Elgh, ¶ [0003]).
Regarding claim 2, Nie in view of Elgh discloses the invention of claim 1, as cited above, and further discloses “the plurality of light sources includes a plurality of light-emitting diodes (Elgh, 504, Fig. 5; ¶ [0027]).”  
Regarding claim 3, Nie in view of Elgh discloses the invention of claim 1, as cited above, and further discloses “the at least one battery pack is a portable power tool battery pack for use with a variety of power tools (Nie, seen in Fig. 16, the battery pack 1237 is a separate unit and is removable, and so is capable to be used with other tools) .”  
Regarding claim 6, Nie in view of Elgh discloses the invention of claim 1, as cited above, and further discloses “the plurality of wheels includes at least one front wheel and at least one rear wheel, the front wheel spaced apart from the rear wheel in the forward direction, the front wheel having a front rotational axis and the rear wheel having a rear rotational axis, the front rotational axis extending parallel with the rear rotational axis (Nie, seen in Fig. 4).”
Regarding claim 9, Nie in view of Elgh discloses the invention of claim 1, as cited above, and further discloses “the illumination angle is a right-side illumination angle, and the plurality of light sources is further configured to illuminate another continuous portion of the support surface through a left-side illumination angle about the walk-behind mower, the left-side illumination angle also extending from the forward direction toward the rearward direction, the left-side illumination angle being at least 90 degrees (Elgh, seen in Fig. 2, ¶ [0023]).”
Regarding claim 12, Nie in view of Elgh discloses the invention of claim 9, as cited above, and further discloses “the right-side illumination angle is continuous with the left-side illumination angle (seen in Elgh, Fig. 2).”



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nie in view of Elgh, and further in view of Zeiler et al., US 2019/0341826 A1.
Regarding claim 4, Nie in view of Elgh discloses the invention of claim 1, as cited above, and further discloses “at least one light source coupled to the head”. However, Niew in view of Elgh does not explicitly disclose “at least one light source coupled to the mower deck.”
	Zeiler discloses a walk behind mower (Fig. 10) and a plurality of light units that can be attached to different locations such as the deck and head (¶ [0060]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art, to modify the mower as taught by Nie in view of Elgh, to include lights on the deck and head, such as taught by Zeiler. One of ordinary skill in the art would have been motivated to include lights on the deck and head for providing lighting as needed by the user (Zeiler, ¶ [0060]).
	

Claim(s) 5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nie in view of Elgh and Zeiler, and further in view of Winchelt, US 5442527.

Regarding claim 5, Nie in view of Elgh and Zeiler discloses the invention of claim 1, as cited above, but does not explicitly disclose “the at least one light source coupled to the mower deck is disposed rearward from the at least one light source coupled to the head.”
Winchelt discloses an operable wheeled device with multiple light devices distributed around the deck (26, 27, 28, Fig. 1) and some are located rearward from the front facing lights (26a, Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art, to include additional lights distributed around the body, such as taught by Winchelt, to the mower as taught by Nie in view of Elgh and Zeiler. One of ordinary skill in the art would have been motivated to include additional light in appropriate places for providing lighting as needed by the user (Zeiler, ¶ [0060]).

Regarding claim 7, Nie in view of Elgh discloses the invention of claim 6, as cited above, and further discloses “the plurality of light sources includes a front light source coupled to the mower deck closer to the front rotational axis than to the rear rotational axis (Nie, 1214 Fig. 4)”
However, Nie in view of Elgh does not explicitly disclose “a rear light source coupled to the mower deck closer to the rear rotational axis than to the front rotational axis.”
Winchelt discloses an operable wheeled device with multiple light devices distributed around the deck (26, 27, 28, Fig. 1) and some are located closer to the rear rotation axis ( 27 and 29, Fig. 1 and 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art, to include additional lights distributed around the body, such as taught by Winchelt, to the mower as taught by Nie in view of Elgh. One of ordinary skill in the art would have been motivated to include additional light in appropriate places for providing lighting as needed by the user (Zeiler, ¶ [0060]).
Regarding claim 8, Nie in view of Elgh and Zeiler and Winchelt discloses the invention of claim 7, as cited above, and further discloses “the front light source is disposed forward of the front rotational axis (Winchelt, 22 and 26a, Fig. 1 and 3) and the rear light source is disposed forward of the rear rotational axis (27, Fig. 3).  

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nie in view of Elgh, and further in view of Pattison et al., US 10907802 B1.
Regarding claim 10, Nie in view of Elgh discloses the invention of claim 9, as cited above, but does not expliclity disclose “each of the right-side illumination angle and the left-side illumination angle is at least 135 degrees.”
Elgh does disclose the overall angular range is greater than 180 degrees (each side is greater than 90 degrees) and can be any other suitable value.
Pattison discloses a light system that attaches to a wheeled device (seen in Fig. 1), and an angular distribution of light that is at least 135 on each side (seen in Fig. 2, col. 2, ln. 49-50).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art, to modify the mower, as taught by Nie in view of Elgh, to include additional light sources to emit light 360 degrees around the device. One of ordinary skill in the art would have been motivated to increase the angular distribution for removing any dark spots around the device (Pattison, col.4, ln. 49-50).
Regarding claim 11, Nie in view of Elgh and Pattison discloses the invention of claim 10, as cited above, each of the right-side illumination angle and the left-side illumination angle is 180 degrees (Pattison, seen in Fig. 2, col. 2, ln. 49-50).”


Claim(s) 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nie in view of Winchelt.

Regarding claim 13, Nie discloses “A walk-behind mower comprising: a mower deck (121 and 122, Fig. 2); a plurality of wheels rotatably coupled to the mower deck (seen in Fig. 2 and 4), the plurality of wheels including a pair of rear wheels rotatable about a rear axis: a handle (11, Fig. 1) disposed rearward relative the rear axis (seen in Fig. 1 and 2): and a plurality of light sources (1241, Fig. 4) disposed forward relative the rear axis (seen in Fig. 4)”.
However, Nie does not disclose “the light sources disposed such that each respective wheel of the plurality of wheels has a corresponding light source nearer to the respective wheel than to any other wheel of the plurality of wheels”, that is closer to the rear wheels.
Winchelt discloses an operable wheeled device with multiple light devices distributed around the deck (26, 27, 28, Fig. 1) and some are located closer to each of the rear wheels ( 28 and 29, Fig. 1 and 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art, to include additional lights distributed around the body, such as taught by Winchelt, to the mower as taught by Nie. One of ordinary skill in the art would have been motivated to include additional light in appropriate places for providing lighting (Winchelt, col. 3, ln. 57-58) as for different operative functions (Winchelt, col. 1, ln. 40).
Regarding claim 16, Nie in view of Winchelt discloses the invention of claim 13, as cited above, and further discloses “each light source of the plurality of light sources includes a separate corresponding housing (Nie 1241, Fig. 4 and Winchelt, seen in Fig. 1 and 3).”  
	Regarding claim 17, Nie in view of Winchelt discloses the invention of claim 13, as cited above, and further discloses “at least one of the plurality of light sources is incorporated into the mower deck (Nie, seen in Fig. 4).”
	
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nie in view of Winchelt, and further in view of Beschorn et al., US 2020/0031270 A1.
Regarding claim 14, Nie in view of Winchelt discloses the invention of claim 13, as cited above, and further discloses “the plurality of wheels includes four wheels  (seen in Nie, Fig. 4)”
However, Nie in view of Winchelt does not explicitly disclose “the plurality of light sources includes four discrete light-emitting diode light sources.”  
Beschorn discloses a wheeled device with a plurality of light sources for wide area illumination, and discloses that the plurality of lighting devices (231, 232, Fig. 1) can be LEDs or fields of LEDs (¶ [0043]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art, to have the light sources, as taught by Nie in view of Winchelt, be LEDs, such as taught by Beschorn. One of ordinary skill in the art would have been motivated to use LEDs, for minimizing the required energy (Beschorn, ¶ [0043]).
Regarding claim 15, Nie in view of Winchelt and Beschorn discloses the invention of claim 14, as cited above, and further discloses “each discrete light-emitting diode light source includes more than one light-emitting diode (Beschorn, ¶ [0043] “fields of LEDs”).”  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler in view of Winchelt.

Regarding claim 18, Zeiler discloses “A walk-behind mower (Fig. 10) comprising: a mower deck (305, Fig. 10) having at least one sidewall (seen in Fig. 10); a plurality of wheels (310 and 315, Fig. 10) rotatably coupled to the mower deck; and a plurality of light sources coupled to the mower deck (355 and 360, ¶ [0060])”.
However, Zeiler does not explicitly disclose “including at least one light source coupled to the at least one sidewall of the mower deck.”
Winchelt discloses an operable wheeled device with multiple light devices distributed around the deck (26, 27, 28, Fig. 1) and some are located on the sidewalls ( 26,  Fig. 1 and 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art, to include additional lights distributed around the body, such as taught by Winchelt, to the mower as taught by Zieler. One of ordinary skill in the art would have been motivated to include additional light in appropriate places for providing lighting (Winchelt, col. 3, ln. 57-58) as for different operative functions (Winchelt, col. 1, ln. 40).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler in view of Winchelt, and further in view of Moyers, US 2016/0116145 A1.

Regarding claim 19, Zeiler in view of Winchelt discloses the invention of claim 18, as cited above, except “another light source of the plurality of light sources is incorporated into the mower deck adjacent to a top surface of the mower deck.”
Moyers discloses a lawn mower light that is located on the top surface of the mower deck (seen in Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art, to have one of the light sources, as taught by Zeiler, be located on a top surface of the mower deck, such as taught by Moyers. One of ordinary skill in the art would have been motivated to have a light source be located on a top surface of the mower deck to be able to be directed forward and illuminate the direction of travel of the lawnmower during use (Moyers, ¶ [0029]).


Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 20 recites, inter alia, a walk-behind mower with a mower deck having at least one sidewall; a plurality of wheels rotatably coupled to the mower deck; and a plurality of light sources coupled to the mower deck, including at least one light source coupled to the at least one sidewall of the mower deck, and “the at least one sidewall to which the at least one light source is coupled includes a curvature, and the at least one light source projects light in a primary direction tangential to the curvature.”

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robertson, US 10180243 B1 discloses a walk-behind mower with light
Dimsey et al., US 2018/0347803 A1 discloses an outdoor power equipment light system with side lights and handle downward light that can be used with walk-behind mowers (¶ [0021])
Varhola, US 2016/0305636 A1 discloses a walk-behind mower with headlights
Welsch, US 5563774 discloses a walk-behind mower with light

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/OLUSEYE IWARERE/Supervisory Patent Examiner, Art Unit 2875